ANADIGICS, INC. 141 Mt. Bethel Road Warren, New Jersey 07059 March 15, 2016 BY EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Anadigics, Inc. Registration Statement on Form S-3 Filed August 26, 2015 File No. 333-206590 Application for Withdrawal Ladies and Gentlemen: Pursuant to Rule 477 under the Securities Act of 1933, Anadigics, Inc. (the “Company”) hereby respectfully requests the withdrawal, effective as of the date hereof or as soon as practicable thereafter, of its above-referenced Registration Statement on Form S-3, together with all exhibits thereto (the “Registration Statement”). The Registration Statement was declared effective on September 22, 2015; however, no securities were sold in connection with the offering contemplated in the Registration Statement. The Company was acquired today by an affiliate of II-VI Incorporated and became a wholly-owned subsidiary of II-VI Incorporated. In connection therewith, the Company has begun the process to terminate its registration under the Securities Exchange Act of 1934, as amended. If you have any questions regarding this request for withdrawal, please do not hesitate to contact W. Raymond Felton at (732) 476-2670 or rfelton@greenbaumlaw.com . Respectfully submitted, ANADIGICS, Inc. By: /s/ Ronald L. Michels Ronald L. Michels, Chief Executive Officer
